DETAILED ACTION
This is response to applicant’s amendment action regarding application number 15/873,673, filed January 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments


The amendment filed April 19, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/873,673, which include: Amendments to the Claims pp.2-8, and Remarks pp.9-17 (containing applicant’s amendments). 
Regarding applicant’s amendments to the Claims on pp.2-8, examiner has acknowledged Claims 1-2, 8-10, 12-13, 19-20 have been amended. Examiner has acknowledged no claims have been canceled. Claims 1-20 remain pending in the application.
Regarding applicant’s Remarks on p.9, examiner has acknowledged Claims 2 and 13 have been amended to overcome each and every objection previously set forth in the Non-Final Office Action mailed on January 28, 2021. Claims 1-20 remain pending in the application. 
Regarding applicant’s Remarks on p.9, examiner has acknowledged applicant’s remarks concerning the objections of the missing trademark notations found in the Specification, and therefore the Specification objections previously set forth in the Non-Final Office Action mailed January 28, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.9-10, examiner acknowledges applicant’s Amendments to the Claims have resolved the lack of antecedent issues in Claims 2 and 13, and the indefinite issues in Claims 8, 9, 19, and 20, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed January 28, 2021 for Claims 2, 8, 9, However, examiner has noted that the amended claims 9 and 20 have introduced a new grounds for rejection under §112(a), which is indicated in the sections indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/873,673, which include: Remarks pp.9-17 (containing applicant’s arguments). 
Applicant’s arguments on pp.10-14 under 35 U.S.C 101 have been fully considered and they are not persuasive. The existing U.S.C. 35 §101 rejections are still maintained, with the inclusion of the amended claim language according to the applicant’s amended claims provided in the sections indicated below. 
Regarding applicant’s Remarks on p.13:
“The subject matter recited in the claims is applied in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The pending claims provide advanced techniques for generating training sets which in turn are used to train machine learning models. By reducing duplicates (i.e., identical, similar, substantially similar samples), the computing resources required to train a model are substantially reduced. Such a problem is particularly important in connection with the detection of malware given the large number of identical / similar files that are potentially used to train machine learning models. The arrangements recited in the claims comprise a meaningful advance over the alleged judicial exception given the complexity of generating machine learning model training data sets. Additionally, the claimed steps cannot even be practically performed by a human. Thus, using a computer to implement the claimed approach is a practical means that is meaningful for achieving the steps as described. Even if the claimed subject matter were directed to an abstract idea, it is implemented in a practical application (e.g., the use of a computer to achieve something unachievable by a human).”
The pending claims provide advanced techniques for generating training sets which in turn are used to train machine learning models. By reducing duplicates (i.e., identical, similar, substantially similar samples), the computing resources required to train a model are substantially reduced. Such a problem is particularly important in connection with the detection of malware given the large number of identical / similar files that are potentially used to train machine learning models.” However, applicant’s Claims 1-20 do not indicate that the invention is directed specifically to the creation of training data for the purposes of malware detection. Instead, the claims are stated in general terms and are instead broadly directed to data pre-processing for any application to generate training data that does not contain duplicate entries. It is important to note that the MPEP states it is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
Applicant further argues that the claims “comprise a meaningful advance over the alleged judicial exception given the complexity of generating machine learning model training data sets.”. Applicant did not identify any specific claim limitations targeted with this argument. However, applicant’s Claims 1-20 in general are neither directed nor limited to address any complexity found in the generation of training data sets, or to the complexity of the data itself. The claims are also not limited to a specific (or “complex”) machine learning model that uses these training data sets. Instead, the claims are directed to a form of pre-processing data to remove duplicates that is independent of any type of machine learning model (simple or complex). Complexity is not an inherent property in the generation of training data sets for use in a machine learning model.  
Additionally, the claimed steps cannot even be practically performed by a human. Thus, using a computer to implement the claimed approach is a practical means that is meaningful for achieving the steps as described. Even if the claimed subject matter were directed to an abstract idea, it is implemented in a practical application (e.g., the use of a computer to achieve something unachievable by a human).”. Applicant did not identify any specific claim limitations targeted with this argument. The U.S.C. 35 §101 analysis for applicant’s Claims 1-20 have identified certain claim limitations as reciting abstract ideas (i.e., mental steps/processes implementable in the human mind) according to guidance found in the latest version of the MPEP (June 2020 R-10.2019), which incorporates the guidance documented in the 2019 PEG. The fact that a claim limitation recites an abstract idea (i.e., mental step/process implementable in the human mind, which includes mathematical calculations, mathematical relationships, as well as observations, judgments, evaluations, opinions) that requires the use of a generic computer as a tool to perform the mental step/judicial exception does not automatically exclude that claim limitation from being a mental step/judicial exception. See MPEP 2106.04(a)(2)(III-C). Furthermore, the number of training data being analyzed and de-duplicated is not a limiting factor as to deciding whether an abstract idea/mental step is implementable in a human mind, as the cited mental steps/processes can still be iteratively performed within a human mind. In general, a person having ordinary skill in the art would still be able to mentally formulate and generate a plurality of training data sets by removing duplicates for a simple machine learning model via pen and paper (even if it takes a long time to perform that mental process), with each sub-step within that formulation and generation comprising a series of mental steps/processes involving observations, judgments, evaluations, or opinions, or mathematical calculations. A person having ordinary skill in the art may decide to use a generic computer as a tool to help perform one or more claim limitations that were identified as mental sub-steps/processes to help facilitate or speed-up the mental process, but that does not automatically exclude those claim limitations being identified as 
Applicant's arguments regarding examiner’s 35 U.S.C §103 rejections have been fully considered but they are not persuasive. Hence the existing U.S.C. 35 §103 rejections are still maintained, with the inclusion of the amended claim language according to the applicant’s amended claims provided in the sections indicated below.  
Regarding applicant’s Remarks on p.15:
“The Schreter reference, which is directed to database management describes a dictionary which maps values in a database table to value IDs such that each unique value in the dictionary is associated with one unique value ID. The current subject matter, in contrast, is directed to a more complex arrangement in which binary representations of reduced dimension vectors are added to the dictionary if not already present within such dictionary. Such an arrangement differs and is more complex than the mapping of values in a database table with that of value IDS as in Schreter.
Moreover, the Soni reference fails to suggest that a training data set is created using a dictionary such that the data set that includes one vector whose binary representation corresponds to each of a plurality of elements (which in turn relate to a plurality of binary representations) in the dictionary structure. Simply stating that parameters associated with a dimensionality reduced label space are trained using training data fails to suggest the specifically recited technique for creating the training data set. Given the above differences, each independent claim should be allowable.”
Soni paragraph [0049] teaches that the data samples are retrieved from a knowledge database, from which one or more feature vectors are extracted from the data samples (“At operation 402, data samples are obtained from a knowledge base. In some embodiments, operation 402 is performed by a data sampler the same as or similar to data sampler 302 shown in FIG. 3 and described herein. At operation 404, one or more feature vectors are extracted from the data samples. In some embodiments, operation 404 is performed by a feature extractor the same as or similar to first feature extractor 304 shown in FIG. 3 and described herein. At operation 406, one or more labels associated with each of the one or more feature vectors are extracted”). Hence, these feature vectors are then used to produce the one or more labels, which are then used to create the plurality of binary representations as cited in the original claim mappings of Claims 1 and 12. The §103 rejections in the below section will be amended to include the above claim mapping to teach the newly amended “for each of a plurality of samples” claim limitation. 
Furthermore, the claim limitations in independent Claims 1 and 12 do not disclose any level of complexity with regards to storing and accessing the de-duplicated training set data after generating the training set data. In general, storing and retrieving information in memory is a well-known, understood, routine, and conventional activity in computer science. According to the mapping shown in Claims 1 and 12, Soni paragraph [0036] teaches a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating binary representation vectors through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value “1”, feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value “0”, feature i is not tagged or annotated with label j.”). Figure 3 element 318 shows the computer memory (denoted storing unit 318) that contains the label space (Soni paragraph [0049]: “In some embodiments, operation 414 is performed by a storing unit the same as or similar to storing unit 318 shown in FIG. 3 and described herein.”). At a minimum, according to Soni paragraph [0036], the contents of a label (binary representations) would identify a feature and the label value itself. Hence the label space would consist of a plurality of such feature-value pairs, which is stored in computer memory. A person having ordinary skill in the art would understand that this label space would have to utilize some organized structure in computer memory (vs. randomly storing pieces of related data), and hence these plurality of labels (binary representations) would be organized and stored in a certain data structure and accessed using that particular data structure access mechanism, regardless of whether Soni explicitly mentions a specific type of data structure being used. 
Schreter does teach a dictionary structure used for storing elements with an associated value (i.e., a text string), and certain operations performed on it, such as adding elements to the dictionary structure (Schreter paragraphs [0002]-[0003]: “The dictionary can be represented as a vector or radix tree of values … Before adding a new value to the dictionary, it must be ensured that the new value is not already present in the dictionary … the dictionary index is checked for the existence of the value and if found, its value ID is returned. If the value is not found in the dictionary index, the value is inserted into the dictionary vector…”) and creating a plurality of elements in the dictionary structure (Schreter Figure 4, element 220, where a dictionary structure contains a plurality of elements, each containing a value and a corresponding index value.). The fact that Soni and Schreter teaches both storing and accessing data elements in computer memory (with Soni storing label (Schreter paragraph [0002]: ““Database tables include several values for each database record. Storage of these values typically consumes large amounts of memory ( e.g., disk-based and/or Random Access Memory). The memory required to store the values may be reduced by storing smaller value IDs instead of the values themselves. In order to facilitate such storage, a dictionary is used which maps values into value IDs. Each unique value in the dictionary is associated with one unique value ID. Therefore, when a particular value is to be stored in a database record, the value ID for the value is determined from the dictionary and the value ID is stored in the record instead.”; Schreter paragraph [0043]‒ “The insertion position in the dictionary index depends upon the value...The value is to be inserted at a position which maintains the sort order of the dictionary index.”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding amended Claim 9, the claim recites “(Currently Amended) The method according to claim 8, wherein the binary representation and the determined other binary representation is at least one of an identical binary representation, a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold,”. However, the specification still contains the earlier references of “similar binary representation”, “substantially similar binary representation”, and thus fails to support this amended claim limitation by not indicating any measurement or analysis used to determine degrees of similarity between binary representations, through measuring differences below a first threshold, as well as through measuring differences above a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold” will not be given any patentable weight in terms of searching for prior art.
Regarding amended Claim 20, the claim also recites a similar limitation “(Currently Amended) The system according to claim 19, wherein the binary representation and the determined other binary representation is at least one of an identical binary representation, a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold,”. However, the specification still contains the earlier references of “similar binary representation”, “substantially similar binary representation”, and thus fails to support this amended claim limitation by not indicating any measurement or analysis used to determine degrees of similarity between binary representations, through measuring differences below a first threshold, as well as through measuring differences above the first threshold but below a second threshold. In fact, the specification does not provide any standard for measuring the degree of similarity between binary representations, and in paragraph [0020] it is stated that it is left up to the current subject matter to determine the standard. The specification must describe and support the claims such a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold” will not be given any patentable weight in terms of searching for prior art.

Claim Rejections - 35 USC § 101










35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding amended Claim 1, 
Step 1: The claim recites a (computer-implemented) method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following mental processes:
vectorizing, for each of a plurality of samples, a feature set extracted from a sample, the[[a]] vectorizing resulting in a sparse vector (Under its broadest reasonable interpretation, this claim element recites a mental process, as this vectorizing step is a form of mapping existing data and storing it in another format (observations, judgments, evaluations, opinions), which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
generating, for each sparse vector, a reduced dimension vector representing the sparse vector (Under its broadest reasonable interpretation, this claim element recites a mental process, as this generating step is a form of eliminating entries from the vector and storing it in another format (observations, judgments, evaluations, opinions), which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
creating, for each reduced dimension vector, a binary representation vector of the reduced dimension vector, the creating comprising converting each value of a plurality of values in the reduced dimension vector to a binary representation (Under its broadest reasonable interpretation, this claim element recites a mental process, as this creating step is a form of mapping existing data and storing it in another format (observations, judgments, evaluations, opinions), which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
adding each of the binary representation vector as a new element in a dictionary structure when [[if]] the corresponding binary representation is not equal to an existing element in the dictionary structure (Under its broadest reasonable interpretation, this claim element recites a mental process, as this adding step is a form of organizing information and manipulating information through mathematical correlations, which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) and
Step 2A Prong 2: This claim further recites:
creating a training set for use in training a machine learning model, the training set comprising one vector whose binary representation corresponds to each of a plurality of elements in the dictionary structure (This claim element is considered a form of storing information on a general purpose computer, and thus is directed to post-solution activity for use in a claimed process. This additional element of storing information does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. See MPEP 2106.05(g).)
Step 2B: This claim further recites:
creating a training set for use in training a machine learning model, the training set comprising one vector whose binary representation corresponds to each of a plurality of elements in the dictionary structure (This claim element is directed to storing information in memory on a general purpose computer, which is recognized as a well-understood, routine, 
Regarding amended Claim 2, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same mental processes mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the sample is derived from a file that has a portable executable format, a document format, a file format, an executable format, a script format, an image format, a video format, an audio format, or(This claim element places an additional limitation by defining the different types of sample data, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein the sample is derived from a file that has a portable executable format, a document format, a file format, an executable format, a script format, an image format, a video format, an audio format, or(As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 3, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same mental processes mentioned above. This claim further recites the following mental processes:
wherein the generating comprises: randomly projecting the sparse vector into a key space (This claim element recites the same generating step from Claim 1, which is understood to be a recitation of a mental process. Random projection is a mathematical technique that takes an input vector and reduces the dimensionality of the vector, which is a form of eliminating entries from a vector and storing it in another format. As discussed in Claim 1, the generating step of eliminating entries from a vector and storing it in another format is a recitation of a mental process (observations, judgments, evaluations, opinions), as it can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein the reduced dimension vector comprises a randomly projected vector21 (This claim element places an additional limitation by defining the reduced dimension vector as a randomly projected vector, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein the reduced dimension vector comprises a randomly projected vector21 (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 4, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 3, and hence inherits the same mental processes mentioned above. The claim further recites the following mental process:
wherein the randomly projected vector is generated by applying a random projection to the sparse vector (This claim element recites the same limitation as in Claim 3, with a different re-phrasing of the claim language, defining the result of a random projection as a randomly projected vector. As indicated in Claim 3 and in corresponding independent Claim 1, the generating step is understood to be a recitation of a mental process. Random projection is a mathematical technique that takes an input vector and reduces the dimensionality of the vector, which is a form of eliminating entries from a vector and storing it in another format. As discussed in Claim 1, the generating step of eliminating entries from a vector and storing it in another format is a recitation of a mental process (observations, judgments, evaluations, opinions), as it can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein the random projection preserves at least one pairwise distance between at least two features of in the sparse vector (This claim element merely recites the intended result of a random projection (which is to preserve pairwise distances between features), and hence amounts to insignificant extra-solution activity for use in a claimed process. This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. See MPEP 2106.5(g).)
Step 2B: This claim further recites:
wherein the random projection preserves at least one pairwise distance between at least two features of in the sparse vector (This claim element is a well-known, understood, routine, and conventional activity of random projection [Arriga et al., An algorithmic theory of learning: robust concepts and random projection, March 28 2006; p.162 cites an observation resulting from a random projection, where “random projection (approximately)  points, e.g., the distances between pairs of points (Johnson & Lindenstrauss, 1984); this has led to efficient algorithms in several other contexts (Kleinberg, 1997; Linial, et al., 1994; Vempala, 2004).”; Arriga p.165 further cites the observation from the same Johnson & Lindenstrauss reference that indicates that pairwise distances are preserved (within a reasonable factor): “It has been shown that if R is a random orthonormal matrix, i.e., the columns of R are random unit vectors and they are pairwise orthogonal, then the projection preserves all pairwise distances to within a factor of (1 + ϵ) for a surprisingly small value of k of about log n/ϵ2 (Johnson & Lindenstrauss, 1984)”; Arriga pp.181-182 lists references, several of which indicate analysis of Johnson & Lindenstrauss’ results, further indicating that this observation is well-known, understood, routine, and conventional], which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)
Regarding Claim 5, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 4, and hence inherits the same mental processes mentioned above.  
Step 2A Prong 2: This claim further recites:
wherein the random projection has a predetermined size (This claim element places an additional limitation by indicating that the random projection has a predetermined size. A dimension reduction using random projection inherently has a predetermined size when the d-dimensional vector is reduced to a lower k-dimensional vector of predetermined size k, and hence this claim element is considered as further defining the type of vector, as well as generally linking the method to a technological environment. Type definitions and a general 
Step 2B: This claim further recites:
wherein the random projection has a predetermined size. (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 6, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same mental processes mentioned above.
Step 2A Prong 2: This claim further recites:
wherein each value in the plurality of values in the randomly projected vector corresponds to at least one of the following: a positive value, a negative value, and a zero value (This claim limitation places an additional limitation by indicating that a randomly projected vector has positive or negative values, or a zero value, which are interpreted as types of numerical values, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein each value in the plurality of values in the randomly projected vector corresponds to at least one of the following: a positive value, a negative value, and a zero value (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See 
Regarding Claim 7, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 6, and hence inherits the same mental processes mentioned above.
Step 2A Prong 2: This claim further recites:
wherein each binary representation is generated by mapping the predetermined value to at least one of the following: 1 and 0 (This claim limitation places an additional limitation by defining a binary representation vector as a vector that contains numerical values of either 1 or 0, which are the inherent predetermined types of numerical values used in a binary representation, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
wherein the positive value is mapped to 1; the negative value is mapped to 0; and zero value is mapped to 0 (This claim limitation places an additional limitation by further defining a mapping of predetermined numerical values to binary values, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein each binary representation is generated by mapping the predetermined value to at least one of the following: 1 and 0 (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add 
wherein the positive value is mapped to 1; the negative value is mapped to 0; and zero value is mapped to 0 (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding amended Claim 8, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 1, and hence inherits the same mental processes mentioned above. The claim further recites the following additional mental processes:
wherein the adding further comprises:
comparing the binary representation to the plurality of existing binary representations in the dictionary structure (This claim element further limits the adding step from Claim 1, which is understood to be a recitation of a mental process. Under its broadest reasonable interpretation, this claim element further recites a mental process, as this comparing step is a form of observation, evaluation, judgment, and opinion, which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
22NAI-1503258673v1Docket No. 14216-075-999determining, based on the comparing, another binary representation in the plurality of binary representations being a duplicate of the binary representation (This claim element further limits the adding step from Claim 1, which is understood to be a recitation of a mental process. Under its broadest reasonable interpretation, this claim element further recites a mental process, as this determining step is a form of observation, evaluation, judgment, and opinion, 
selecting, the determined (This claim element further limits the adding step from Claim 1, which is understood to be a recitation of a mental process. Under its broadest reasonable interpretation, this claim element further recites a mental process, as this selecting step is a form of observation, evaluation, judgment, and opinion, which can be practically implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 9, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 8, and hence inherits the same mental processes mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the binary representation and the determined other binary representation is at least one of an identical binary representation, a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold,(This claim limitation places an additional limitation by defining the type of binary representation (i.e., identical binary representation, similar binary representation, or substantially similar binary representation), as well as generally linking the method to a technological environment. Type definitions and a general association to a technological 
Step 2B: This claim further recites:
wherein the binary representation and the determined other binary representation is at least one of an identical binary representation, a binary representation having differences below a first threshold, or a binary representation having differences above the first threshold but below a second threshold,(As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding amended Claim 10, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 10 is a dependent claim of Claim 8, and hence inherits the same mental processes mentioned above. The claim further recites the following additional mental process:
performing, upon determination that the determined other binary representation is a duplicate of the binary representation, at least one of 
replacing the determined other binary representation with the binary representation, and 
discarding one of the binary representation and the determined other binary representation. (Under its broadest reasonable interpretation, this claim element further recites a mental process, as this performing step (consisting of replacing and/or discarding a binary representation) is a form of observation, evaluation, judgment, and opinion, which can be practically implementable in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 11, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 11 is a dependent claim of Claim 1, and hence inherits the same mental processes mentioned above. The claim further recites the following additional mental process:
wherein at least one of 
the vectorizing [is performed by at least one processor of at least one computing system] (This claim element further limits the vectorizing step from Claim 1, which is understood to be a recitation of a mental process, by including at least one processor of at least one computing system to perform the vectorizing step. Under its broadest reasonable interpretation, this claim element further recites a mental process (observations, judgments, evaluations, opinions). A claim limitation that merely use computers as a tool to perform a mental process are still considered as mental processes that are practically implementable in the human mind. See MPEP 2106.04(a)(2)(III-C).)
the generating [is performed by at least one processor of at least one computing system] (This claim element further limits the generating step from Claim 1, which is understood to be a recitation of a mental process, by including at least one processor of at least one computing system to perform the generating step. Under its broadest reasonable interpretation, this claim element further recites a mental process (observations, judgments, evaluations, opinions). A claim limitation that merely use computers as a tool to perform a mental process are still 
the creating the binary representation [is performed by at least one processor of at least one computing system] (This claim element further limits the creating the binary representation step from Claim 1, which is understood to be a recitation of a mental process, by including at least one processor of at least one computing system to perform the creating of the binary representation. Under its broadest reasonable interpretation, this claim element further recites a mental process (observations, judgments, evaluations, opinions). A claim limitation that merely use computers as a tool to perform a mental process are still considered as mental processes that are practically implementable in the human mind. See MPEP 2106.04(a)(2)(III-C).)
the adding [is performed by at least one processor of at least one computing system] (This claim element further limits the adding step from Claim 1, which is understood to be a recitation of a mental process, by including at least one processor of at least one computing system to perform the adding step. Under its broadest reasonable interpretation, this claim element further recites a mental process (observations, judgments, evaluations, opinions). A claim limitation that merely use computers as a tool to perform a mental process are still considered as mental processes that are practically implementable in the human mind. See MPEP 2106.04(a)(2)(III-C).)
Step 2A Prong 2: This claim further recites:
the creating the training set is performed by at least one processor of at least one computing system (This claim element further limits the creating the training set step from Claim 1, which is understood to be a recitation of a form of storing information on a general purpose computer, by including at least one processor of at least one computing system to perform the creating of the training set. Under its broadest reasonable interpretation, this claim element further recites a form of storing information on a general purpose computer, and thus is directed to post-solution activity for use in a claimed process. This additional element of storing 
wherein the computing system comprises at least one of the following: a software component, a hardware component, and any combination thereof. (This claim element places an additional limitation by defining the components of a computing system. A computing system inherently includes a software component, a hardware component, and any combination thereof, and hence this claim element is considered as defining the type of computing system, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
the creating the training set is performed by at least one processor of at least one computing system (This claim element is directed to storing information in memory on a general purpose computer, which is recognized as a well-understood, routine, conventional activity, and does not add significantly more than the judicial exception, alone or in combination with other elements. See MPEP 2106.05(d)(II), list 1, example iv.)
wherein the computing system comprises at least one of the following: a software component, a hardware component, and any combination thereof. (As analyzed in Step 2 Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding amended Claim 12, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in amended Claim 1, and hence the same Step 2A Prong 1 analysis from amended Claim 1 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in amended Claim 1, and hence the same Step 2A Prong 2 analysis from amended Claim 1 applies here. 
The additional claim element “computer hardware configured to perform operations” only restricts the claim limitation to a technological environment and does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). This claim element is also further directed to mere instructions for applying a judicial exception, which also does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: The body of this claim is the same as cited in amended Claim 1, and hence the same Step 2B analysis from amended Claim 1 applies here.
As analyzed in Step 2A Prong 2, the additional claim element “computer hardware configured to perform operations” only restricts the claim limitation to a technological environment and does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). As analyzed in Step 2A Prong 2, this claim element is also further directed to mere instructions for applying a judicial exception, which also does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.
Regarding amended Claim 13, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 13 is a dependent claim of Claim 12. Furthermore, the body of this claim is the same as cited in amended Claim 2, and hence the same Step 2A Prong 1 analysis from amended Claim 2 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in amended Claim 2, and hence the same Step 2A Prong 2 analysis from amended Claim 2 applies here.
Step 2B: The body of this claim is the same as cited in amended Claim 2, and hence the same Step 2B analysis from amended Claim 2 applies here.
Regarding Claim 14, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 14 is a dependent claim of Claim 12. Furthermore, the body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 1 analysis from Claim 3 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 3, and hence the same Step 2A Prong 2 analysis from Claim 3 applies here.
Step 2B: The body of this claim is the same as cited in Claim 3, and hence the same Step 2B analysis from Claim 3 applies here.
Regarding Claim 15, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 15 is a dependent claim of Claim 14. Furthermore, the body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 1 analysis from Claim 4 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 4, and hence the same Step 2A Prong 2 analysis from Claim 4 applies here.
Step 2B: The body of this claim is the same as cited in Claim 4, and hence the same Step 2B analysis from Claim 4 applies here.
Regarding Claim 16, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 16 is a dependent claim of Claim 15. Furthermore, the body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 1 analysis from Claim 5 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 5, and hence the same Step 2A Prong 2 analysis from Claim 5 applies here.
Step 2B: The body of this claim is the same as cited in Claim 5, and hence the same Step 2B analysis from Claim 5 applies here.
Regarding Claim 17, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 17 is a dependent claim of Claim 12. Furthermore, the body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 1 analysis from Claim 6 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 6, and hence the same Step 2A Prong 2 analysis from Claim 6 applies here.
Step 2B: The body of this claim is the same as cited in Claim 6, and hence the same Step 2B analysis from Claim 6 applies here.
Regarding Claim 18, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 18 is a dependent claim of Claim 17. Furthermore, the body of this claim is the same as cited in Claim 7, and hence the same Step 2A Prong 1 analysis from Claim 7 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in Claim 7, and hence the same Step 2A Prong 2 analysis from Claim 7 applies here.
Step 2B: The body of this claim is the same as cited in Claim 7, and hence the same Step 2B analysis from Claim 7 applies here.
Regarding amended Claim 19, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 19 is a dependent claim of Claim 12. Furthermore, the body of this claim is the same as cited in amended Claim 8, and hence the same Step 2A Prong 1 analysis from amended Claim 8 applies here.
Step 2A Prong 2: The body of this claim is the same as cited in amended Claim 8, and hence the same Step 2A Prong 2 analysis from amended Claim 8 applies here.
Step 2B: The body of this claim is the same as cited in Claim 8, and hence the same Step 2B analysis from Claim 8 applies here.
Regarding amended Claim 20, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 20 is a dependent claim of Claim 19. Furthermore, the body of this claim is the same as cited in amended Claims 9 and 10, and hence the same Step 2A Prong 1 analyses from amended Claims 9 and 10 apply here.
Step 2A Prong 2: The body of this claim is the same as cited in Claims 9 and 10, and hence the same Step 2A Prong 2 analyses from amended Claims 9 and 10 apply here.
Step 2B: The body of this claim is the same as cited in amended Claims 9 and 10, and hence the same Step 2B analyses from amended Claims 9 and 10 apply here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 11, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al., U.S. PGPUB 2018/0053097 (filed 8/16/2016) [henceforth referred as Soni] in view of Schreter, Ivan, U.S. PGPUB 2015/0324480 (filed 5/8/2014) [henceforth referred as Schreter].
Regarding amended Claim 1, Soni teaches 
(Currently Amended) A computer-implemented method comprising: 
vectorizing, for each of a plurality of samples, a feature set extracted from the[[a]] sample, the vectorizing resulting in a sparse vector ([Soni paragraph [0049]: extracting data samples from a knowledge base to produce one or more feature vectors to be used in the feature extractor to generate a plurality of label vectors (“…for each of a plurality of samples”) that will undergo the same feature extraction and generating training data set process,  (“At operation 402, data samples are obtained from a knowledge base. In some embodiments, operation 402 is performed by a data sampler the same as or similar to data sampler 302 shown in FIG. 3 and described herein. At operation 404, one or more feature vectors are extracted from the data samples. In some embodiments, operation 404 is performed by a feature extractor the same as or similar to first feature extractor 304 shown in FIG. 3 and described herein. At operation 406, one or more labels associated with each of the one or more feature vectors are extracted”).] [Soni Figure 3, elements 304 and 306; paragraph [0036]‒ a feature extractor and label extractor producing (“vectorizing”) a feature-based label vector (“First feature extractor 304 is configured to extract all features from the collected training data and construct a feature vector…Label extractor 306 is configured to extract one or more labels associated with the extracted features and construct an L-dimensional label vector.”).] [Soni paragraph [0030]‒ the feature-based label vectors (produced by the feature extractor and label extractor) are sparse, due to the fact there are more possible labels than extracted labels (“The approach according to the present teaching is built based on the fact that the number of labels in a data-point is significantly smaller than the total number of labels, making the label vectors sparse.”).] [Soni paragraph [0002]– “Observations indicate that although the label space may be very high dimensional, the relevant labels are often sparse.”]); 
generating, for each sparse vector, a reduced dimension vector representing the sparse vector ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space. By the virtue of Restricted Isometry Property (RIP) which is satisfied by many random ensembles, the distances between the sparse label vectors are approximately preserved in the low-dimensional space.”).] [Soni Figure 3, element 310; paragraph [0038]‒ a dimension reducer receiving a sparse feature-based label vector and generating a sparse lower-dimension label vector representing the features (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”).]); 
creating, for each reduced dimension vector, a binary representation vector of the reduced dimension vector, the creating comprising converting each value of a plurality of values in the reduced dimension vector to a binary representation ([Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]); 
adding each of the binary representation vectors as a new element in [computer memory] when [[if]] the corresponding binary representation is not equal to an existing element in [computer memory]  ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to use an equality comparison between the current and existing label vectors to determine unique (non-equal) vectors, effectively adding unique label vectors to computer memory (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]); and 
creating a training set for use in training a machine learning model, the training set comprising one vector whose binary representation corresponds to each of a plurality of elements in [computer memory] ([Soni Figure 3, elements 312, 316; paragraph [0038]: a machine learning unit receiving unique label vectors (i.e., the determined binary representation format from the label space generator) from the dimension reducer and performing a least square regression model (“Learning unit 312 is configured to train one or more parameters associated with the selected dimension reducing model using the training data and one of the learning models 316, for example, using a least square regression model.”).] [Soni Figure 4, element 412; paragraph [0049]‒ unique dimension-reduced label vectors (in binary representation format) are being selected as training data to train the machine learning unit (“At operation 412, one or more parameters associated with the dimensionality reduced label space are trained using the training data. In some embodiments, operation 412 is performed by a learning unit the same as or similar to learning unit 312 shown in FIG. 3 and described herein.”).]).

adding the [element representation] as new element in a dictionary structure if the [element representation] is not equal to an existing element in the dictionary structure; and  
creating…a plurality of elements in the dictionary structure.
Schreter teaches 
adding the [element representation] as new element in a dictionary structure if the [element representation] is not equal to an existing element in the dictionary structure ([Schreter paragraphs [0002]-[0003]‒ performing a filter condition check on a new element before it is added to the dictionary; in this case, a dictionary structure is interpreted to contain at least two fields for each element: the value of the element and a corresponding index value, which is stored in a separate dictionary index (“The dictionary can be represented as a vector or radix tree of values…Before adding a new value to the dictionary, it must be ensured that the new value is not already present in the dictionary…the dictionary index is checked for the existence of the value and if found, its value ID is returned. If the value is not found in the dictionary index, the value is inserted into the dictionary vector...”).]); and
creating…a plurality of elements in the dictionary structure ([Schreter Figure 4, element 220‒ a dictionary structure containing a plurality of elements, each containing a value and a corresponding index value.]).
Soni and Schreter are analogous art as both are in the field of computer science and both utilize mechanisms of encoding and storing data representation elements (with Soni encoding and storing elements in binary representation elements, and with Schreter encoding and storing elements in text representation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the adding algorithm involving elements in computer memory of Soni and replace it with the adding algorithm involving elements in a dictionary structure of Schreter as a way to determine and store data representation elements (either in binary representation or text representation). The motivation to combine is taught in Schreter, as using dictionary structures for storage optimizes database storage (and hence reduces computer memory storage), and maintains sort order of a dictionary, which can improve data search performance ([Schreter paragraph [0002]‒ “Database tables include several values for each database record. Storage of these values typically consumes large amounts of memory ( e.g., disk-based and/or Random Access Memory). The memory required to store the values may be reduced by storing smaller value IDs instead of the values themselves. In order to facilitate such storage, a dictionary is used which maps values into value IDs. Each unique value in the dictionary is associated with one unique value ID. Therefore, when a particular value is to be stored in a database record, the value ID for the value is determined from the dictionary and the value ID is stored in the record instead.”] [Schreter paragraph [0043]‒ “The insertion position in the dictionary index depends upon the value...The value is to be inserted at a position which maintains the sort order of the dictionary index.”]).
Regarding amended Claim 2, Soni in view of Schreter teaches 
(Currently Amended) The method according to claim 1, 
wherein the sample is derived from a file that has a portable executable format, a document format, a file format, an executable format, a script format, an image format, a video format, an audio format, or([Soni Figure 3, elements 110 and 302; paragraph [0036]‒ data sampler 302 receiving data from a knowledge base 110, where the “Data sampler 302 is configured to collect training data from knowledge base 110 in accordance with one or more pre-determined criteria. For example, data sampler 302 may collect the articles published on a website according to a temporal schedule, i.e., daily, weekly, monthly, etc.”.] [Soni paragraph [0002]‒ exemplary sample files can include text documents, image, or video files (“Annotation or labeling is not limited to text based document; instead, it can be applied to multi-media files such as images or videos and files with specific formatting.”).]).
Regarding Claim 3, Soni in view of Schreter teaches 
The method according to claim 1, wherein the generating comprises: randomly projecting the sparse vector into a key space ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space. By the virtue of Restricted Isometry Property (RIP) which is satisfied by many random ensembles, the distances between the sparse label vectors are approximately preserved in the low-dimensional space.”); in this case, the label space is the key space.] [Soni Figure 3, element 310; paragraph [0038]‒ a dimension reducer receiving a sparse feature-based label vector and generating a sparse lower-dimension label vector representing the features (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”).]), and 
wherein the reduced dimension vector comprises a randomly projected vector ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space. By the virtue of Restricted Isometry Property (RIP) which is satisfied by many random ensembles, the distances between the sparse label vectors are approximately preserved in the low-dimensional space.”); in this case, the label space is the key space.] [Soni Figure 3, element 310; paragraph [0038]‒ a dimension  (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”).]).
Regarding Claim 4, Soni in view of Schreter teaches 
The method according to claim 3, 
wherein the randomly projected vector is generated by applying a random projection to the sparse vector ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space.”).] [Soni Figure 3, element 310; paragraph [0038]‒ a dimension reducer receiving a sparse feature-based label vector and generating a sparse lower-dimension label vector representing the features (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”).]); and 
wherein the random projection preserves at least one pairwise distance between at least two features of in the sparse vector ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space. By the virtue of Restricted Isometry Property (RIP) which is satisfied by many random ensembles, the distances between the sparse label vectors are approximately preserved in the low-dimensional space.”); in this case, a dimension reduced vector produced by random projection preserves pair-wise distances between sparse label vectors representing the features.] [Soni paragraph [0038]‒ a dimension reducer receiving a sparse feature-based label vector and generating a sparse lower-dimension label vector representing the features (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”); in this case, a dimension reduced vector produced by random projection also preserves pair-wise distances between a feature and a label representing the features.]).  
Regarding Claim 5, Soni in view of Schreter teaches 
The method according to claim 4, 
wherein the random projection has a predetermined size ([Soni paragraph [0030]‒ a dimension reduction via random projection is performed on the sparse feature-based label vector (“During training, the present teaching exploits the inherent sparsity in the label space by using random projections as a means to reduce the dimensionality of the label space. By the virtue of Restricted Isometry Property (RIP) which is satisfied by many random ensembles, the distances between the sparse label vectors are approximately preserved in the low-dimensional space.”).] [Soni paragraph [0038]‒ a dimension reducer receiving a sparse feature-based label vector and generating a sparse lower-dimension label vector representing the features (“Dimension reducer 310 is configured to perform a dimension reduction on the label space to generate a lower-dimensional label space. The lower-dimensional label space has the same dimension d representing the features but lower dimension L' representing the labels (L'<<L). Further, even the label space is projected to a lower-dimensional label space, the relation between the feature and the label is approximately preserved.”); in this case, a dimension reduced vector produced by random projection inherently has a predetermined lower dimension size L′.]).  
Regarding amended Claim 8, Soni teaches 
(Currently Amended) The method according to claim 1, wherein the adding further comprises: 
comparing the binary representation to the plurality of existing binary representations in [computer memory] ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to use an equality comparison between the current and existing label vectors to determine unique (non-equal) vectors, effectively adding unique label vectors to computer memory (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]);
determining, based on the comparing, another binary representation in the plurality of binary representations being a duplicate of the binary representation ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to use an equality comparison between the current and existing label vectors to determine unique (non-equal) vectors, effectively adding unique label vectors to computer memory (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]); and
selectingthe determined([Soni Figure 3, elements 312, 316; paragraph [0038]: a machine learning unit receiving unique label vectors (i.e., the determined binary representation format from the label space generator) from the dimension reducer and performing a least square regression model (“Learning unit 312 is configured to train one or more parameters associated with the selected dimension reducing model using the training data and one of the learning models 316, for example, using a least square regression model.”).] [Soni Figure 4, element 412; paragraph [0049]‒ unique dimension-reduced label vectors (in binary (“At operation 412, one or more parameters associated with the dimensionality reduced label space are trained using the training data. In some embodiments, operation 412 is performed by a learning unit the same as or similar to learning unit 312 shown in FIG. 3 and described herein.”).]).  
However, Soni does not teach
comparing the [element representation] to the plurality of existing [elements] in a dictionary structure…
Schreter teaches 
comparing the [element representation] to the plurality of existing [elements] in a dictionary structure ([Schreter paragraphs [0002]-[0003]‒ performing a filter condition check on a new element before it is added to the dictionary; in this case, a dictionary structure is interpreted to contain at least two fields for each element: the value of the element and a corresponding index value, which is stored in a separate dictionary index (“The dictionary can be represented as a vector or radix tree of values…Before adding a new value to the dictionary, it must be ensured that the new value is not already present in the dictionary…the dictionary index is checked for the existence of the value and if found, its value ID is returned. If the value is not found in the dictionary index, the value is inserted into the dictionary vector...”).]).
Soni and Schreter are analogous art as both are in the field of computer science and both utilize mechanisms of encoding and storing data representation elements (with Soni encoding and storing elements in binary representation, and with Schreter encoding and storing elements in text representation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the comparing algorithm involving computer memory of Soni and replace it with the comparing algorithm involving dictionary structure of ([Schreter paragraph [0002]‒ “Database tables include several values for each database record. Storage of these values typically consumes large amounts of memory ( e.g., disk-based and/or Random Access Memory). The memory required to store the values may be reduced by storing smaller value IDs instead of the values themselves. In order to facilitate such storage, a dictionary is used which maps values into value IDs. Each unique value in the dictionary is associated with one unique value ID. Therefore, when a particular value is to be stored in a database record, the value ID for the value is determined from the dictionary and the value ID is stored in the record instead.”] [paragraph [0043]‒ “The insertion position in the dictionary index depends upon the value...The value is to be inserted at a position which maintains the sort order of the dictionary index.”]).
Regarding amended Claim 9, Soni in view of Schreter teaches 
(Currently Amended) The method according to claim 8, wherein the binary representation and the determined other binary representation is at least one of 
an identical binary representation ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on identified (i.e., determined) label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to use an equality comparison between the current and existing label vectors to determine unique (non-equal) vectors, effectively adding unique label vectors to computer memory (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]),
a binary representation having differences below a first threshold, or 
a binary representation having differences above the first threshold but below a second threshold,.
Regarding Claim 11, Soni in view of Schreter teaches 
The method according to claim 1, 
wherein at least one of the vectorizing, the generating, the creating the binary representation, the adding, and the creating the training set is performed by at least one processor of at least one computing system, and wherein the computing system comprises at least one of the following: 
a software component, a hardware component, and any combination thereof ([Soni Figure 10; paragraphs [0063]-[0064]‒ a system including one or more computers, and associated software implementing the described methods (“To implement the present teaching, computer hardware platforms may be used as the hardware platform(s) for one or more of the elements described herein. The hardware elements, operating systems, and programming languages of such computers are conventional in nature, and it is presumed that those skilled in the art are adequately familiar therewith to adapt those technologies to implement the processing essentially as described herein…FIG. 10 depicts a general computer architecture on which the present teaching can be implemented. The computer may be a general-purpose computer or a special purpose computer…Different components of the systems disclosed in the present teaching can all be implemented on one or more computers such as computer, via its hardware, software program, firmware, or a combination thereof. Although only one such computer is shown, for convenience, the computer functions relating to content recommendation may be implemented in a distributed fashion on a number of similar platforms, to distribute the processing load.”).]).
Regarding amended Claim 12, this claim is similar in scope with amended Claim 1, and hence is rejected under similar rationale.
Regarding amended Claim 13, this claim is similar in scope with amended Claim 2, and hence is rejected under similar rationale.
Regarding Claim 14, this claim is similar in scope with Claim 3, and hence is rejected under similar rationale.
Regarding Claim 15, this claim is similar in scope with Claim 4, and hence is rejected under similar rationale.
Regarding Claim 16, this claim is similar in scope with Claim 5, and hence is rejected under similar rationale.
Regarding amended Claim 19, this claim is similar in scope with amended Claim 8, and hence is rejected under similar rationale.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al., U.S. PGPUB 2018/0053097 (filed 8/16/2016) [henceforth referred as Soni] in view of Schreter, Ivan, U.S. PGPUB 2015/0324480 (filed 5/8/2014) [henceforth referred as Schreter], as applied to Claims 1 and 12; and in further view of Achlioptas, Dimitris, Database-friendly random projections: Johnson-Lindenstrauss with binary coins, Journal of Computer and System Sciences 66 (2003) [henceforth referred as Achlioptas].
Regarding Claim 6, Soni in view of Schreter as applied to Claim 1 teaches 
The method according to claim 1, wherein each value in the plurality of values in the randomly projected vector corresponds to at least one of the following: a positive value, … and a zero value ([Soni paragraphs [0040]-[0041]‒ random matrix R used in performing random projection operation via Restricted Isometry Property (RIP) to produce a randomly projected vector can have non-negative numeric values (including zero) (“A matrix ΦϵRmxn satisfies the (k,δ)-RIP for δϵ(0,1) if (1-δ)‖x‖22 ≤ ‖Φx‖22 ≤ (1+δ)‖x‖22  For all k-sparse vector xeR'.”).]).  
However, Soni in view of Schreter does not teach 
…the randomly projected vector corresponds to at least one of the following: … a negative value …
Achlioptas teaches 
…the randomly projected vector corresponds to at least one of the following: … a negative value … ([Achlioptas p.246, column 2, and equation 3‒ random matrix R used in performing random projection operation to produce a randomly projected vector can have negative values, resulting in negative values in the random projection vector (“The choice of the random matrix R is one of the key points of interest. The elements rij of R are often Gaussian distributed, but this need not be the case. Achlioptas [1] has recently shown that the Gaussian distribution can be replaced by a much simpler distribution such as rij = √3 x : +1 with probability                         
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    ; 0 with probability                         
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ; -1 with probability                         
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                        
                    .”).]).
Soni in view of Schreter and Achlioptas are analogous art as both are in the field of computer science and both utilize ways to perform random projection operations to generate randomly projected vectors. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the random projection algorithm using random matrix R of Soni in view of Schreter and replace it with the random projection algorithm using random ([Achlioptas p. 674‒ “…we only need very simple probability distributions to generate the projection matrix, while the computation of the projection itself reduces to aggregate evaluation, i.e., summations and subtractions (but no multiplications). While it seems hard to imagine a probability distribution much simpler than (1), probability distribution (2) gives an additional threefold speedup as we only need to process a third of all attributes for each of the k coordinates…if the {rij} were independent normal random variables with mean 0 and variance 1, it is well-known that each resulting vector would point to uniformly random direction in space…In fact, our result follows by showing that for every vector α; under our distributions for {rij}, these moments are dominated by the corresponding moments for the case where c is spherically symmetric. As a result, projecting onto vectors whose entries are distributed like the columns of matrix R is computationally simpler and results in projections that are at least as nicely behaved.”]).
Regarding Claim 17, this limitation is similar in scope with Claim 6, and hence is rejected under similar rationale.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al., U.S. PGPUB 2018/0053097 (filed 8/16/2016) [henceforth referred as Soni] in view of Schreter, Ivan, U.S. PGPUB 2015/0324480 (filed 5/8/2014) [henceforth referred as Schreter], and in further view of Achlioptas, Dimitris, Database-friendly random projections: Johnson-Lindenstrauss with binary coins, Journal of Computer and System Sciences 66 (2003) [henceforth referred as Achlioptas], as applied to Claims 6 and 17; and in even further view of .
Regarding Claim 7, Soni in view of Schreter, in further view of Achlioptas as applied to Claim 6 teaches 
The method according to claim 6, 
wherein each binary representation is generated by mapping the predetermined value to at least one of the following: 1 and 0 ([Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the reduced dimension label vector L, and generating a binary representation vector from the reduced dimension label vector L (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]).
However, Soni in view of Schreter, in further view of Achlioptas does not teach
wherein the positive value is mapped to 1; the negative value is mapped to 0; and zero value is mapped to 0.  
Burge teaches 
wherein the positive value is mapped to 1; the negative value is mapped to 0; and zero value is mapped to 0 ([Burge paragraph [0091]‒ mapping a sparse feature vector to a binary vector containing 0 and 1, with positive values set to 1 and non-positive values (including negative values and zero) set to 0 (“binarizing the sparse feature vector includes converting all values in the sparse feature vector above a predefined threshold value to one, and converting all values in the sparse feature vector not above the predefined threshold to zero. Any suitable threshold magnitude value may be used. In some embodiments, the threshold magnitude value may be zero, such that all positive values in the sparse feature vector are set to one in the corresponding binary vector, and all non-positive values (zeros and negative values) in the sparse feature vector may be set to zero in the corresponding binary vector.”).]).
Soni in view of Schreter, in further view of Achlioptas and Burge are analogous art as both are in the field of computer science and machine learning, and both utilize feature extraction techniques and embedding and encoding techniques for sparse feature vectors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the encoding algorithm producing the feature vectors of Soni in view of Schreter, in further view of Achlioptas and replace them with the encoding algorithm producing the feature vectors as taught by Burge to produce a binary representation vector containing 0 and 1. The motivation to combine is indicated in Burge, as encoding of vectors to binary representation are more memory efficient, and comparisons between binary vectors are inherently more run-time efficient at a computer-instruction level, resulting in more-efficient and faster searches when attempting to find closest matches ([Burge paragraph [0089]: “Additional benefits to converting sparse feature vectors to binary vectors includes at least the following: (1) a compact binary representation may only require a small amount of space in RAM, increasing the number of templates that may be efficiently searched; (2) binary data may be inherently more efficient for a computer to process meaning comparison speed for binary vectors may be much faster per template then an implementation that relies on floating point; and (3) properties of the binary vector (including that each location can only have one of two possible values) enable finding the closest matches without doing a brute force linear search”]).
Regarding Claim 18, this limitation is similar in scope with Claim 7, and hence is rejected under similar rationale.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al., U.S. PGPUB 2018/0053097 (filed 8/16/2016) [henceforth referred as Soni] in view of Schreter, Ivan, U.S. PGPUB 2015/0324480 (filed 5/8/2014) [henceforth referred as Schreter], as applied to Claims 8 and 19; and in further view of Aharon et al., K-SVD: An Algorithm for Designing Overcomplete Dictionaries for Sparse Representation, IEEE Transactions on Signal Processing, Vol. 54, No. 11, November 2006 [henceforth referred as Aharon].
Regarding amended Claim 10, Soni in view of Schreter as applied to Claim 8 teaches 
(Currently Amended) The method according to claim 8, further comprising: 
performing, upon determination that the determined other binary representation is a duplicate of the binary representation ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on identified (i.e., determined) label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to use an equality comparison between the current and existing label vectors to determine unique (non-equal) vectors, effectively adding unique label vectors to computer memory (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]).
Soni in view of Schreter does not teach
performing, upon determination that the other determined [element] is a duplicate of the [element], at least one of replacing the determined [other element] with the [element], and discarding one of the [element] and the determined [other element].  
Aharon teaches
performing, upon determination that the other determined [element] is a duplicate of the [element], at least one of replacing the determined [other element] with the [element], and discarding one of the [element] and the determined [other element] ([Aharon p.4318, column 2‒ comparison logic for determining whether identified (i.e., determined) dictionary elements that are “too-close” (interpreted as being identical or similar within a certain threshold) to the current element is removed or replaced from a dictionary structure (“When a dictionary element is not being used “enough” (relative to the number of dictionary elements and to the number of samples), it could be replaced with the least represented signal element, after being normalized (the representation is measured without the dictionary element that is going to be replaced). Since the number of data elements is much larger than the number of dictionary elements, and since our model assumption suggests that the dictionary atoms are of equal importance, such replacement is very effective in avoiding local minima and overfitting. Similar to the idea of removal of unpopular elements from the dictionary, we found that it is very effective to prune the dictionary from having too-close elements. If indeed such a pair of atoms is found (based on their absolute inner product exceeding some threshold), one of those elements should be removed and replaced with the least represented signal element.”).]).  
Soni in view of Schreter and Aharon are analogous art as both are in the field of computer science and both utilize algorithms for comparing elements (whether it be generic elements or vectors in binary representation) to remove or replace elements. 
Soni in view of Schreter and replace it with the performing algorithm as taught by Aharon to discard and replace elements (or binary representation vectors) stored in computer memory or in a dictionary structure. The motivation to combine is indicated in Aharon, as a way to identify which dictionary elements occur less often and thus can be pruned, to avoid localization of data and avoid overfitting the training data set, resulting in a more generalized training set for making better predictions and improving training performance ([Aharon p.4318, column 2‒ “Since the number of data elements is much larger than the number of dictionary elements, and since our model assumption suggests that the dictionary atoms are of equal importance, such replacement is very effective in avoiding local minima and overfitting. Similar to the idea of removal of unpopular elements from the dictionary, we found that it is very effective to prune the dictionary from having too-close elements.”]).
Regarding amended Claim 20, Soni in view of Schreter as applied to Claim 19 teaches
(Currently Amended) The system according to claim 19, wherein the binary representation and the other binary representation is at least one of an identical binary representation (This claim element is similar in scope with amended Claim 9, and hence is rejected under similar rationale.), 
a binary representation having differences below a first threshold, or 
a binary representation having differences above the first threshold but below a second threshold,
wherein the operations further comprise:
performing, upon determination that the determined other binary representation is a duplicate of the binary representation ([Soni paragraph [0036]‒ a label extractor performing a filtering operation on identified (i.e., determined) label vectors inherently stored in computer memory to prevent duplicate (i.e., equal) representations; the filtering operation is interpreted to  (“The initially extracted labels may have duplicate because one label may be applied to multiple data points. Label extractor 306 filters out the duplicate copies of the labels such that each element of the label vector represents a unique label.”).] [Soni Figure 3, element 308; paragraph [0036]‒ a label space generator examining a plurality of labels within the unique reduced dimension label vector L (generated by the label extractor), and creating a binary representation vector through conversion of numeric values to either 0 or 1 and storing it in computer memory (“Label space generator 308 is configured to generate a d by L matrix, where dimension d represents the features and dimension L represents the labels. The value in the d by L matrix denotes a relation between a feature and a label. For example, if the element {i,j} has a numerical value "1," feature i is at least once tagged or annotated with label j. In the alternative, if the element {i,j} has a numerical value "0," feature i is not tagged or annotated with label j.”).]).
However, Soni in view of Schreter does not teach
performing, upon determination that the other determined [element] is a duplicate of the [element], at least one of replacing the determined [other element] with the [element], and discarding one of the [element] and the determined [other element].  
Aharon teaches
performing, upon determination that the other determined [element] is a duplicate of the [element], at least one of replacing the determined [other element] with the [element], and discarding one of the [element] and the determined [other element] ([Aharon p.4318, column 2‒ comparison logic for determining whether identified (i.e., determined) elements that are “too-close” (interpreted as being identical or similar within a certain threshold) to the current element is removed or replaced from a dictionary structure (“When a dictionary element is not being used “enough” (relative to the number of dictionary elements and to the number of samples), it could be replaced with the least represented signal element, after being normalized (the representation is measured without the dictionary element that is going to be replaced). Since the number of data elements is much larger than the number of dictionary elements, and since our model assumption suggests that the dictionary atoms are of equal importance, such replacement is very effective in avoiding local minima and overfitting. Similar to the idea of removal of unpopular elements from the dictionary, we found that it is very effective to prune the dictionary from having too-close elements. If indeed such a pair of atoms is found (based on their absolute inner product exceeding some threshold), one of those elements should be removed and replaced with the least represented signal element.”).]).  
Soni in view of Schreter and Aharon are analogous art as both are in the field of computer science and both utilize algorithms for comparing elements (whether it be generic elements or vectors in binary representation) to remove or replace elements. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the performing algorithm of Soni in view of Schreter and replace it with the performing algorithm as taught by Aharon to discard and replace elements (or binary representation vectors) stored in computer memory or in a dictionary structure. The motivation to combine is indicated in Aharon, as a way to identify which dictionary elements occur less often and thus can be pruned, to avoid localization of data and avoid overfitting the training data set, resulting in a more generalized training set for making better predictions and improving training performance ([Aharon p.4318, column 2‒ “Since the number of data elements is much larger than the number of dictionary elements, and since our model assumption suggests that the dictionary atoms are of equal importance, such replacement is very effective in avoiding local minima and overfitting. Similar to the idea of removal of unpopular elements from the dictionary, we found that it is very effective to prune the dictionary from having too-close elements.”]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                               





                                                                                                                                                             /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121